Title: From George Washington to Major General Benjamin Lincoln, 19 April 1777
From: Washington, George
To: Lincoln, Benjamin



Dear sir
Head Quarters Morris Town April 19th 1777

I have wrote to General Herd to march the Militia assembled under his Command to this place—I am about making a new disposition of the Forces and shall give General Herd the necessary Orders upon his arrival here—You will send the 8th Pennsylvania Battalion commanded by Col: Broadhead to occupy the Posts General Herd leaves—You will please to give the Col: all the assistance in your power in posting the Troops to the best advantage, forming the Guards, and establishing the Padroles—I shall order part of several Regiments down to you to supply the place of the 8th Battalion which you will give the necessary Orders to. I am sir your Obedt servt

Go: Washington


P.S. please to send the Letter to Gen: Herd immediately.

